Citation Nr: 1739778	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  08-25 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for dysthymic disorder.

2. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971 and from December 2003 to February 2005. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in March 2008 and September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In the March 2008 rating decision, the RO denied the TDIU claim.  Thereafter, by the subsequent September 2009 rating decision, the RO assigned an increased rating of 30 percent for the service-connected dysthymic disorder, effective February 11, 2008. 

In a February 2011 decision, the Board granted an earlier effective date of February 4, 2008 for the 30 percent evaluation for the dysthymic disorder, but denied the remainder of the Veteran's claims.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  

A Joint Motion for Remand (JMR) was submitted to the Court by the Veteran and VA in December 2011.  The Court granted this motion that same month, vacated portions of the February 2011 Board decision, and remanded the Veteran's appeals for action consistent with the JMR.  

In June 2012, the Board remanded the dysthymic disorder increased rating, dysthymic disorder effective date, and TDIU issues for further development.

In May 2013, the Board once again remanded the dysthymic disorder increased rating, dysthymic disorder effective date, and TDIU issues for further development.

In April 2017, the RO granted the claim of entitlement to an earlier effective date for service connection for dysthymic disorder, effective February 3, 2005.

In a May 2017 rating decision, the RO denied entitlement to an evaluation in excess of 20 percent for left shoulder impingement syndrome; capsulitis with bursitis and tendinitis.  The Veteran disagreed with this decision in March 2017, filing a Notice of Disagreement.  The RO responded with a Decision Review Officer process explanation letter in June 2017, and it is the understanding of the Board that this matter is being properly handled at the RO and that a remand for a Statement of the Case is not necessary at this time.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a new examination to determine the current severity of his acquired psychiatric disorder, diagnosed as dysthymic disorder.  In the March 2017 and May 2017 Notice of Disagreements (NOD), the Veteran request a VA examination for his dysthymic disorder and reports experiencing daily panic attacks with flattened effect.  In the Veteran's most recent psychiatric VA examination in September 2016, the examiner specifically noted "no panic attacks."  Although the Veteran requested the VA examination specifically for posttraumatic stress disorder symptoms, the Board liberally interprets a claimant's characterization of his disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The Veteran has reported symptoms of an acquired psychiatric disorder not displayed during the most recent VA examination.  Therefore, the Board finds that a more recent examination would better evaluate the current severity of the Veteran's dysthymic disorder.  See Caffrey v. Brown, Vet. App. 377, 381 (1994).  Evidence from this examination can be expected to impact his TDIU claim as well, and accordingly both issues are not ready for a Board decision at this time.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO must undertake any additional development necessary in light of the new evidence submitted by the Veteran since the issuance of the April 2017 Supplemental Statement of the Case (SSOC).

2. After completion of the foregoing, schedule the Veteran for a VA mental health examination with a qualified psychiatrist or psychologist to address the severity of the Veteran's dysthymic disorder.  The entire claims file, to include a complete copy of this REMAND, must be made available to the medical professional designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions relating to any symptoms related to his mental health condition(s).  All subjective complaints and objective findings must be described in the examination report, and the examiner must provide an opinion as to the extent that the disability affects the Veteran's ability to secure and follow a substantially gainful occupation. 

3. After completion of the foregoing, the RO must issue an updated SSOC that includes a review of all evidence received since the April 2017 SSOC.  If the benefits sought are not granted, the Veteran should be afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and arguments on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





